Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 
Allowable Subject Matter
Claims 1-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 are allowed because Hart et al. (US 2014/0278438) doesn’t teach outputting the response information in an answering voice that is an auditory output form through at least one of a plurality of pieces of media including a main medium corresponding to the voice-based interface and at least one sub medium included in at least one in-house device designed and constructed for use in, and in functioning of, a home or a building, the at least one in-house device being interactable with the electronic device through an internal network communicatively connecting the electronic-device with the at least one in-house device; and providing another output with respect to at least a portion of the response information through the selected at least one sub medium among the plurality of pieces of media for instructing the at least one in-house device to operate as designed and constructed.
With regard to claim 21, the claim is allowed because the prior arts do not teach the step including analyzing the request for determining the type of the information output to be transferred and selecting at least one sub-medium including an application based on the type of the determined information, in combination with the other elements of the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657